 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

—--e ewe ee her ee ee ee Re ee ee ew we ee Ee ee xX
ALEXANDER ANDERSON,
Plaintiff,
-against- : ORDER
NEW YORK CITY HEALTH AND HOSPITALS : 16 Civ. 1051 (GBD) (KHP)
CORPORATION et al., :
Defendants. :
— we ewe ew eee ee ee we ee ew we ee ee ee eee ee ee xX

GEORGE B. DANIELS, United States District Judge:
The parties shall file any objections to Magistrate Judge Katharine H. Parker’s March 2,
2020 Report and Recommendation, (ECF No. 193), by no later than March 19, 2020. The parties

shall file any responses to any objections by no later than March 27, 2020.

Dated: New York, New York
March 13, 2020
SO ORDERED.

 

UNITED STATES DISTRICT JUDGE
